Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bradford F. Fritz Reg. No. 63,406 on 12/29/2021.

The following claim has been amended as:
1. (Currently Amended) A multi-information provider system of a guidance robot, the multi-information provider system comprising: 
a user database; 
a robot database; and a processor configured to: 
receive user information including a location of a user from a terminal of the user, 
store the user information to the user database, 
receive pieces of robot information from guidance robots, 

wherein the processor is further configured to: 
control a valid robot list generator to identify at least one guidance robot located within a predetermined effective distance from the location of the user among the guidance robots, wherein the valid robot list generator includes a valid robot list updater configured to update the valid robot list by adding, to the valid robot list, service information of the guidance robot that is currently providing a service to another user from among the guidance robots included in the valid robot list; 
control a service matcher to match the user information and the pieces of robot information of the identified at least one guidance robot; [[and]] 
control an outputter to output matched service information to the terminal; and
generate a valid robot list,
wherein the processor is further configured to: 
set an effective distance, 
compute a distance between the user and the guidance robot, 
compare the set effective distance and the distance between the user and the guidance robot, and 
listing information of the guidance robot whose distance to the user is smaller than the effective distance.

7. (Cancelled)

11. (Currently Amended) A multi-information providing method of a guidance robot, the multi-information providing method comprising: 
receiving user information including a location of a user from a terminal of the user and storing the received user information; 
receiving pieces of robot information from guidance robots and storing the received pieces of robot information; 
identifying at least one guidance robot located within a predetermined effective distance from the location of the user among the guidance robots; 
matching the user information and the pieces of robot information of the identified at least one guidance robot; [[and]] 
outputting matched service information to the terminal;
generating a valid robot list, 
wherein the generating the valid robot list comprises: 
setting an effective distance; 
computing a distance between the user and the guidance robot; 
comparing the set effective distance and the distance between the user and the guidance robot; and 
listing information of the guidance robot whose distance to the user is smaller than the effective distance; and
updating the valid robot list by adding, to the valid robot list, service information of the guidance robot that is currently providing a service to another user from among the guidance robots included in the valid robot list.   

15. (Cancelled)

The following is an examiner’s statement of reasons for allowance:

In addition to applicant’s remarks filed 9/24/2021, the prior arts of record and newly cited art when taken individually or in combination do not expressly teach or render obvious the limitations recited in amended independent claims 1 and 11 when taken in the context of the claims as a whole.
At best newly cited art found, specifically, Onaga discloses [0034] the robot dispatch request system 100 of FIG. 1 or the robot dispatch request system 200 of FIG. 2…receives a service request to utilize at least a robot-implemented functionality.  The service request can be for…videography, surveillance, concierge, rescue…or any combination thereof, [0032] The robot dispatch request system 200 can include a user profile database 232, [0028] The robotic fleet database 228 can maintain a list of robotic fleets and functions and capabilities of each robotic fleet.  The robotic fleet database 228 can also maintain an availability schedule associated with the robotic fleets.  The robotic fleet database 228 advantageously enables the request processor engine 212 to obtain information associated with the robotic fleets and/or fleet management systems without having to query the fleet management systems in real time, [0040] The computing device 400 can implement at least partially the method 300 of FIG. 3.  The computing device 400 includes one or more processors 410, [0025] The robot display request system 200 includes…a request processor engine 212, [0026] the client-side API 206 provides an 
Thus, claims 1 and 11 are allowed over the prior arts of record.  Dependent claims 2-6, 8-10, 12-14 and 16-20 are allowable for at least the reasons discussed above in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

                                                                                                                                                                                                     /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143